         Case 21-90035               Doc 36            Filed 03/17/21 Entered 03/17/21 18:13:52                           Desc Main
                                                        Document     Page 1 of 23

 Fill in this information to identify the case
 Debtor name        Fleurdelis Hospitality, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number        21-90035-jps
                                                                                                                   Check if this is an
 (if known)
                                                                                                                   amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                             12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:       Cash and cash equivalents

1.   Does the debtor have any cash or cash equivalents?
          No. Go to Part 2.
          Yes. Fill in the information below.


     All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                           debtor's interest

2.   Cash on hand                                                                                                                        $145.00

3.   Checking, savings, money market, or financial brokerage accounts (Identify all)

     Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                      account number
4.   Other cash equivalents       (Identify all)

     Name of institution (bank or brokerage firm)

5.   Total of Part 1
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                         $145.00


 Part 2: Deposits and prepayments

6.   Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes. Fill in the information below.




Official Form 206A/B                               Schedule A/B: Assets -- Real and Personal Property                                          page 1
           Case 21-90035               Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                               Desc Main
                                                       Document     Page 2 of 23

Debtor         Fleurdelis Hospitality, Inc.                                                 Case number (if known)      21-90035-jps
               Name

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    security deposit City of Livingston                                                                                                 $10,000.00
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

9.     Total of Part 2.
                                                                                                                                            $10,000.00
       Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                    –                                        = .......................
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                                       –                                        = .......................
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                                  $0.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.
                                                                                             Valuation method                     Current value of
                                                                                             used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

          Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
                                                                                                                                                  $0.00
    Add lines 14 through 16. Copy the total to line 83.

 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

           No. Go to Part 6.
           Yes. Fill in the information below.




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                                   page 2
         Case 21-90035               Doc 36        Filed 03/17/21 Entered 03/17/21 18:13:52                         Desc Main
                                                    Document     Page 3 of 23

Debtor       Fleurdelis Hospitality, Inc.                                              Case number (if known)    21-90035-jps
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                      $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                      $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
          Case 21-90035              Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                         Desc Main
                                                     Document     Page 4 of 23

Debtor       Fleurdelis Hospitality, Inc.                                               Case number (if known)    21-90035-jps
             Name

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Front Desk and Office furniture and computers                                                                               $30,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
                                                                                                                                 $30,000.00
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                       $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes



Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
          Case 21-90035              Doc 36          Filed 03/17/21 Entered 03/17/21 18:13:52                             Desc Main
                                                      Document     Page 5 of 23

Debtor       Fleurdelis Hospitality, Inc.                                                Case number (if known)    21-90035-jps
             Name

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1510 US Highway 59 South
       Livingston, TX 77351
       (No formal appraisal on hotel)                 Commercial Prop.                                                          $3,020,000.00
56. Total of Part 9.
                                                                                                                                $3,020,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                          $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
         Case 21-90035                Doc 36            Filed 03/17/21 Entered 03/17/21 18:13:52                     Desc Main
                                                         Document     Page 6 of 23

Debtor       Fleurdelis Hospitality, Inc.                                                Case number (if known)   21-90035-jps
             Name

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

     Furnishings for 34 rooms including, but not limited to, beds, linens, tables, chairs, televisions,
     microwaves                                                                                                                  $170,000.00
     Kitchen furnishings                                                                                                          $20,000.00
     Lobby furnishings                                                                                                            $20,000.00
     Fitness center furnishings and equipment                                                                                     $40,000.00
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                 $250,000.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
            Case 21-90035                       Doc 36             Filed 03/17/21 Entered 03/17/21 18:13:52                                            Desc Main
                                                                    Document     Page 7 of 23

Debtor           Fleurdelis Hospitality, Inc.                                                                        Case number (if known)         21-90035-jps
                 Name

 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                                $145.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                           $10,000.00

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $30,000.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................      $3,020,000.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +        $250,000.00

91. Total. Add lines 80 through 90 for each column.                        91a.            $290,145.00           +     91b.         $3,020,000.00


                                                                                                                                                                $3,310,145.00
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
           Case 21-90035                  Doc 36      Filed 03/17/21 Entered 03/17/21 18:13:52                              Desc Main
                                                       Document     Page 8 of 23

 Fill in this information to identify the case:
 Debtor name          Fleurdelis Hospitality, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          21-90035-jps                                                                                 Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          FGMS Holdings, LLC                               subject to a lien                                    $171,282.03              $3,020,000.00

          Creditor's mailing address                       1510 US Highway 59 South
          8401 Datapoint Dr                                Describe the lien
          STE 1000                                         Business Debt / Agreement
                                                           Is the creditor an insider or related party?
          Livingston                 TX    77351                No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.
1) Red Oak Capital Holdings, LLC; 2) Ovation Services, LLC; 3) FGMS Holdings, LLC.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                              $5,813,052.03


Official Form 206D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
          Case 21-90035                  Doc 36          Filed 03/17/21 Entered 03/17/21 18:13:52                             Desc Main
                                                          Document     Page 9 of 23

Debtor       Fleurdelis Hospitality, Inc.                                                    Case number (if known) 21-90035-jps

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         Ovation Services, LLC                               subject to a lien                                    $105,164.74           $3,020,000.00

         Creditor's mailing address                          1510 US Highway 59 Loop South
         8401 Datapoint Drive, Suite 1000                    Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         San Antonio                TX       78229                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          5    0      0   1   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines 2.1

 2.3     Creditor's name                                     Describe debtor's property that is
         Red Oak Capital Holdings, LLC                       subject to a lien                                 $5,483,216.90            $3,020,000.00

         Creditor's mailing address                          1510 US Highway 59 Loop South
         Attn: Gary Bechtel, CEO                             Describe the lien
         625 Kenmoor Avenue SE, Suite 200                    Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Grand Rapids               MI       49546                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          2    3      7   1   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines 2.1




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
          Case 21-90035               Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                                 Desc Main
                                                     Document      Page 10 of 23

Debtor       Fleurdelis Hospitality, Inc.                                                    Case number (if known) 21-90035-jps

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.4     Creditor's name                                     Describe debtor's property that is
         Streamline Services Inc.                            subject to a lien                                     $53,388.36                    $0.00

         Creditor's mailing address                          cash accounts
         c/o Yeshaya Gorkin                                  Describe the lien
         Ainsworth Gorkin PLLC                               Business Debt / Agreement
         PO Box 605                                          Is the creditor an insider or related party?
         New York                   NY    10038                   No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
          Case 21-90035             Doc 36        Filed 03/17/21 Entered 03/17/21 18:13:52                             Desc Main
                                                  Document      Page 11 of 23

Debtor       Fleurdelis Hospitality, Inc.                                              Case number (if known) 21-90035-jps

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         Vernon E. Inge, Jr.                                                           Line    2.3
         Whiteford Taylor Preston
         Two James Center
         1021 E. Cary Street, Suite 1700
         Richmond                                     VA       23219




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4
           Case 21-90035             Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                           Desc Main
                                                    Document      Page 12 of 23

 Fill in this information to identify the case:
 Debtor              Fleurdelis Hospitality, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-90035-jps                                                                              Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the                    $0.00              $0.00
                                                                claim is: Check all that apply.
City of Livingston
                                                                    Contingent
200 West Church                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Livingston                            TX      77351-3213        Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
2021
                                                                     No
Last 4 digits of account                                             Yes
number       3 0 0           1
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )


     2.2   Priority creditor's name and mailing address         As of the petition filing date, the                    $0.00              $0.00
                                                                claim is: Check all that apply.
Polk County Tax Assessor
                                                                    Contingent
416 N. Washington Avenue                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Livingston                            TX      77351             Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
2021
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
           Case 21-90035            Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                           Desc Main
                                                   Document      Page 13 of 23

Debtor        Fleurdelis Hospitality, Inc.                                             Case number (if known)      21-90035-jps

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $753.96
                                                                   Check all that apply.
ABB Plumbing                                                           Contingent
3787 FM 3459                                                           Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Onalaska                                 TX       77360            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $2,950.89
                                                                   Check all that apply.
Advanced Systems                                                       Contingent
1130 Lindbergy                                                         Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Beaumont                                 TX       77707            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number          9    5    8   4                Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $400.87
                                                                   Check all that apply.
American Hotel Co.                                                     Contingent
100 S. Milwaukee Avenue                                                Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Vernon Hills                             IL       60061-4305       Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number          5    2    4   8                Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $530.93
                                                                   Check all that apply.
Anderson Affordable                                                    Contingent
706 Spring Lake Drive                                                  Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Lufkin                                   TX       75901            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes
Invoice 2569



Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
         Case 21-90035            Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                          Desc Main
                                                 Document      Page 14 of 23

Debtor       Fleurdelis Hospitality, Inc.                                           Case number (if known)      21-90035-jps

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $196.65
                                                                Check all that apply.
AT&T                                                                Contingent
c/o Bankruptcy                                                      Unliquidated
                                                                    Disputed
4331 Communications Drive
Floor 4W                                                        Basis for the claim:
Dallas                                 TX        75211          Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       4     1    9   9               Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $240.00
                                                                Check all that apply.
Grass Roots Lawn & Landscape                                        Contingent
240 Branding Iron                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Livingston                             TX        77351          Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       s      t   o   n               Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $381.83
                                                                Check all that apply.
HD Supply                                                           Contingent
PO Box 509058                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Diego                              CA        92150-9058     Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       5     8    2   5               Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $638.83
                                                                Check all that apply.
Home Depot Pro                                                      Contingent
PO Box 2317                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Jacksonville                           FL        32203-2317     Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       6     6    0   6               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
         Case 21-90035            Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                          Desc Main
                                                 Document      Page 15 of 23

Debtor       Fleurdelis Hospitality, Inc.                                           Case number (if known)      21-90035-jps

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $26,875.00
                                                                Check all that apply.
IBEX Funding Group                                                  Contingent
53 Bridge Street                                                    Unliquidated
                                                                    Disputed
Unit 605
                                                                Basis for the claim:
Brooklyn                               NY       11201           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $15,525.00
                                                                Check all that apply.
IRM Ventures Capital LLC                                            Contingent
c/o Issac H Greenfield                                              Unliquidated
                                                                    Disputed
attorney at law
6 Stone St 3rd floor                                            Basis for the claim:
New York                               NY       10004           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $557.50
                                                                Check all that apply.
JR's Custom Cabinets                                                Contingent
407 N. Washington Avenue                                            Unliquidated
                                                                    Disputed
Livingston, TX 787351-2837
                                                                Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Invoice # AR4244


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $184.03
                                                                Check all that apply.
Lyons A/C & Heating                                                 Contingent
2101 N. Washington, Suite B                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Livingston                             TX       77351           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Invoice # 7700



Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
         Case 21-90035            Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                          Desc Main
                                                 Document      Page 16 of 23

Debtor       Fleurdelis Hospitality, Inc.                                           Case number (if known)      21-90035-jps

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $123.36
                                                                Check all that apply.
Office Depot                                                        Contingent
PO Box 630813                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cincinnati                             OH       45263-0813      Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       4     6    0   9               Yes


  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,368.50
                                                                Check all that apply.
Otis Elevator                                                       Contingent
9001 Jameel Rd, Suite 100                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77055           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       1     7    7   7               Yes


  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $64.00
                                                                Check all that apply.
Polk County Sprinkler Systems                                       Contingent
3959 Highway 190 West                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Livingston                             TX       77351           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $124.00
                                                                Check all that apply.
Royal Cup                                                           Contingent
PO Box 841000                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75284-1000      Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       4     9    0   6               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
         Case 21-90035            Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                          Desc Main
                                                 Document      Page 17 of 23

Debtor       Fleurdelis Hospitality, Inc.                                           Case number (if known)      21-90035-jps

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $402.15
                                                                Check all that apply.
Scott Equipment                                                     Contingent
5612 Mitchelldale Street                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77092           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Invoice # 195529


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Streamlined Consultants, Inc                                        Contingent
c/o Ueshaya Gorkin                                                  Unliquidated
                                                                    Disputed
PO Box 605
                                                                Basis for the claim:
New York                               NY       10038           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,940.74
                                                                Check all that apply.
Uniguest                                                            Contingent
PO Box 306225                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Nashville                              TN       37230-6225      Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       3     4    2   5               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
          Case 21-90035              Doc 36        Filed 03/17/21 Entered 03/17/21 18:13:52                               Desc Main
                                                   Document      Page 18 of 23

Debtor        Fleurdelis Hospitality, Inc.                                                 Case number (if known)   21-90035-jps

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Holiday Hospitality Franchising, LLC                                  Line
         Three Ravinia Drive, Suite 100                                               Not listed. Explain:
         26th Floor                                                                   Notice only


         Atlanta                       GA      30346-2149
         Franchise Agreement

4.2      Mobile Mini                                                           Line
         4646 E. Van Buren Street                                                     Not listed. Explain:
                                                                                      Notice only


         Phoenix                       AZ      85008
         Lease of storage railer




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 7
         Case 21-90035            Doc 36        Filed 03/17/21 Entered 03/17/21 18:13:52                        Desc Main
                                                Document      Page 19 of 23

Debtor      Fleurdelis Hospitality, Inc.                                        Case number (if known)      21-90035-jps

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                      Total of claim amounts

5a. Total claims from Part 1                                                                5a.                       $0.00

5b. Total claims from Part 2                                                                5b.   +             $54,258.24


5c. Total of Parts 1 and 2                                                                  5c.                 $54,258.24
    Lines 5a + 5b = 5c.




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 8
          Case 21-90035              Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                              Desc Main
                                                    Document      Page 20 of 23

 Fill in this information to identify the case:
 Debtor name         Fleurdelis Hospitality, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-90035-jps                             Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Franchise Agreement                             Holiday Hospitality Franchising, LLC
          or lease is for and the       Contract to be ASSUMED                          Three Ravinia Drive, Suite 100
          nature of the debtor's
          interest                                                                      26th Floor

          State the term remaining
          List the contract
                                                                                       Atlanta                             GA            30346-2149
          number of any
          government contract

2.2       State what the contract       Lease of storage railer                         Mobile Mini
          or lease is for and the       Contract to be ASSUMED                          4646 E. Van Buren Street
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                       Phoenix                             AZ            85008
          number of any
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
          Case 21-90035               Doc 36        Filed 03/17/21 Entered 03/17/21 18:13:52                               Desc Main
                                                    Document      Page 21 of 23

 Fill in this information to identify the case:
 Debtor name         Fleurdelis Hospitality, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-90035-jps                                                                                   Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Akbar Ahmed                     915 E. Grande Blvd.                                    FGMS Holdings, LLC                    D
                                       Number      Street                                                                           E/F
                                       Apt. 2201                                                                                    G

                                       Tyler                          TX      75703
                                       City                           State   ZIP Code


2.2    Akbar Ahmed                     915 E. Grande Blvd.                                    Ovation Services, LLC                 D
                                       Number      Street                                                                           E/F
                                       Apt. 2201                                                                                    G

                                       Tyler                          TX      75703
                                       City                           State   ZIP Code


2.3    Akbar Ahmed                     915 E. Grande Blvd.                                    Red Oak Capital                       D
                                       Number      Street                                     Holdings, LLC                         E/F
                                       Apt. 2201                                                                                    G

                                       Tyler                          TX      75703
                                       City                           State   ZIP Code


2.4    Akbar Ahmed                     915 E. Grande Blvd.                                    Streamline Services Inc.              D
                                       Number      Street                                                                           E/F
                                       Apt. 2201                                                                                    G

                                       Tyler                          TX      75703
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
           Case 21-90035                          Doc 36              Filed 03/17/21 Entered 03/17/21 18:13:52                                                           Desc Main
                                                                      Document      Page 22 of 23

 Fill in this information to identify the case:


 Debtor Name Fleurdelis Hospitality, Inc.

 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF TEXAS


 Case number (if known): 21-90035-jps                                                                                                                                               Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $3,020,000.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                   $290,145.00
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $3,310,145.00
         Copy line 92 from Schedule A/B........................................................................................................................................................................

 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                    $5,813,052.03
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F............................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              +              $54,258.24
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $5,867,310.27




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
         Case 21-90035               Doc 36         Filed 03/17/21 Entered 03/17/21 18:13:52                             Desc Main
                                                    Document      Page 23 of 23

 Fill in this information to identify the case and this filing:
 Debtor Name         Fleurdelis Hospitality, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         21-90035-jps
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:


                    Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    Schedule H: Codebtors (Official Form 206H)

                    A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                    Amended Schedule

                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                    Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 03/17/2021                       X /s/ Akbar Ahmed
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              Akbar Ahmed
                                                              Printed name
                                                              President
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
